 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDSabine Towing&Transportation Co., Inc.andRussellD. HaynesandWilliam T. MayoSabine Towing&Transportation Co., Inc.andSeafar-ers International Union of North America,Atlantic,Gulf, Lakes and Inland-Waters District,AFL-CIO,-Petitioner.Cases 23-CA-4996, 23-CA-5403, and23-RC-3606October 14, 1976SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn June 16, 1976, the National Labor RelationsBoard issued a Decision, Order, and Direction ofThird Election in the above-entitled proceeding.'Thereafter, on July 9, 1976, the Petitioner filed a mo-tion for reconsideration requesting that the Board re-consider its decision with respect to: (a) overrulingPetitioner's objection that a list of certain persons,prepared by the Employer,, was utilized to determinewho was entitled to board its vessel, theTrinity,forthe purpose of voting in a Board-conducted elec-tion;' and (b) the Board's order-that anExcelsiorlistbe made available to the parties herein only within 7days after the issuance of a Notice of Third Electionby the Regional Director.'We adhere to our original determination that Re-spondent's use of a guard and a list of off-duty em-'224 NLRB 9412 In par. 7 of our Decision, Order, and Direction of Third Election, wereferred to the list used by the Employer's guard to determine who waspermitted to board theTrinityas an eligibility list The list, however, was alist of employees not on duty aboard any of the Employer's vessels.3We find no merit in Petitioner'smotion for reconsideration relating tothe filing of theExcelsiorlistWe find Petitioner's asserted reasons as to theinappropriateness of the traditional 7-day period for the filing of theExcel-siorlist to be unpersuasive.In the absence of any compelling reason todeviate from our customary procedure,we shall adhere to our well-estab-lished policy of directing the filing of theExcelsiorlistwithin 7 days of theissuanceof a Notice of Third Election by the Regional Directorployees to determine who was permitted to board theTrinitydid not establish favoritism for Sabine Inde-pendent Seamen's Association over -the., Petitioner.However, upon due= reconsideration of our previousdecision relating to Petitioner's objection to Respon-dent's use of such a list, we find merit in thePetitioner's,position that this was objectionable con-duct.We find that Respondent's conductwas a seriousand improper interjection into the Board's, electionprocesses., In effect,Respondent, in posting the guardwith the list--of off-duty employees, was arrogating toitselfthe right to determine unilaterally Who shouldcast ballots-challenged or unchallenged-at anygiven location. These are questions for the Boardagent to resolve,_ and the Board has held that anyindividual who presents himself at the polls has aright to cast at least a challenged ballot (unless in acategory specifically excluded by the Board in a deci-sion).4 Further, any individual has a rightto asserthis claim to the right to- vote directly to the Boardagent.More importantly, -though, no party has aright to prejudge that claim or prevent the individualfrom presenting it to the Board agent.Thus, we find that. Respondent's utilization of theguard and off-duty employee list was improper con-duct which prevented employees from asserting theirright to vote to the Board agent conductingthe elec-tion.Accordingly, we find that this objectionableconduct is a further basis forsetting asidethe secondelection held in February 1974, and directing a thirdelection as provided in the underlyingdecision here-in.ORDERIt is hereby ordered that the Petitioner's motionbe, and it hereby is, granted with respect to the Em-ployer's use of the off-duty employee list to de-termine who was entitled to board its vessel to votein the Board-conducted election, and our previousdecision is modified in accordance with this Order.4Jat Transportation Corp,131 NLRB 122, 125 (1961)226 NLRB No. 68